Name: 81/456/EEC: Commission Decision of 10 June 1981 approving a programme relating to processing and marketing in the potato sector of Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-27

 Avis juridique important|31981D045681/456/EEC: Commission Decision of 10 June 1981 approving a programme relating to processing and marketing in the potato sector of Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 170 , 27/06/1981 P. 0045 - 0045****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 JUNE 1981 APPROVING A PROGRAMME RELATING TO PROCESSING AND MARKETING IN THE POTATO SECTOR OF IRELAND PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/456/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 22 SEPTEMBER 1980 THE IRISH GOVERNMENT FORWARDED THE PROGRAMME RELATING TO PROCESSING AND MARKETING IN THE POTATO SECTOR AND ON 23 OCTOBER 1980 AND 9 FEBRUARY 1981 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO INVESTMENT IN THE POTATO SECTOR CONCERNING - THE IMPROVEMENT OF HANDLING AND STORAGE FACILITIES , - THE CREATION OF NEW GRADING AND PACKING FACILITIES , - THE IMPROVEMENT OF DISTRIBUTION AND MARKETING , - THE CREATION OF NEW PROCESSING FACILITIES WITH THE AIM OF MAKING THIS SECTOR MORE EFFICIENT , IMPROVING QUALITY AND PRESENTATION AND THUS DEVELOPING FARMING IN THIS SECTOR ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 CONCERNING COMMUNITY AID FOR PROJECTS , IN PARTICULAR AS REGARDS VERIFYING THAT MARKETING OUTLETS FORESEEN IN THE PROGRAMME ARE IN FACT AVAILABLE FOR THE PROJECTED NEW PROCESSING CAPACITY ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THIS REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME RELATING TO PROCESSING AND MARKETING IN THE POTATO SECTOR PURSUANT TO REGULATION ( EEC ) NO 355/77 , SUBMITTED BY THE IRISH GOVERNMENT ON 22 SEPTEMBER 1980 AND SUPPLIED ON 23 OCTOBER 1980 AND 9 FEBRUARY 1981 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 10 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN